Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00569-CR

                                          Kristi Rene NIX,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. B11614
                           Honorable M. Rex Emerson, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 22, 2015

AFFIRMED

           Appellant Kristi Rene Nix was indicted for possession of a controlled substance—

methamphetamine less than one gram. She pled guilty to the offense but was placed on three

years’ deferred adjudication probation and ordered to complete outpatient treatment and pay a fine.

After Nix twice tested positive for methamphetamines and twice failed to submit samples for

urinalysis, the State moved to adjudicate Nix’s guilt. After a hearing, the trial court found Nix

failed to comply with three conditions of her community supervision including abstaining from

using a controlled substance. The trial court adjudicated Nix’s guilt, sentenced her to two years’
                                                                                      04-13-00569-CR


confinement in the State Jail Division of the Texas Department of Criminal Justice, probated her

sentence for two years, and ordered her committed to a Substance Abuse Felony Punishment

Facility (SAFPF). Nix timely filed a notice of appeal.

                  COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

       Nix’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel also filed a

motion to withdraw. In appellate counsel’s brief, he recites the relevant facts with citations to the

record, analyzes the record with respect to the evidence supporting the conditions the trial court

found Nix to have violated, and accompanies the analysis with relevant legal authorities. Counsel

concludes the appeal is frivolous and without merit. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.

App.—San Antonio 1997, no pet.).

       We conclude the brief meets the Anders requirements. See Anders, 386 U.S. at 744; see

also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Nix with a copy of the brief and

counsel’s motion to withdraw, and informed Nix of her right to review the record and file a pro se

brief. See Nichols, 954 S.W.2d at 85–86; see also Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). This court also advised Nix of her right to request a copy of

the record and file a brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

                                   APPELLANT’S PRO SE BRIEF

       In her pro se brief, Nix argues her prescription medication caused her urinalyses to test

positive for methamphetamines. She also argues she had valid reasons for not submitting samples

for two random drug tests.




                                                -2-
                                                                                    04-13-00569-CR


                                          CONCLUSION

       Having reviewing the record, court-appointed counsel’s Anders brief, and Appellant’s pro

se brief, we agree with Nix’s court-appointed appellate counsel that there are no arguable grounds

for appeal and the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005). We affirm the trial court’s judgment and grant appellate

counsel’s motion to withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or she must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either (1) this

opinion or (2) the last timely motion for rehearing or motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. Id. R. 68.4.


                                                 Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                               -3-